Title: To George Washington from Charles Washington, 19 February 1785
From: Washington, Charles
To: Washington, George



Dear Brother
Ber[k]eley [Va.] Feby 19th 1785

The Bearer Robt Carter (Overseer & Maneger for the two little Boys George & Laurence) is sent to you with £55.12.0 which you will please to Recieve and apply it to there use, and if this shou’d not be Sufficient a further supply shall be sent as soon as Possable.
I have never had an Oppertunity of seeing Mr Booth since I wrote you last and therefore am not Certain how it may sute him to take them, but if it is your Openion they are doing well where they are, I think they had as well Continue —I am much Oblige to you for the Inteligence Inclos’d in your last Letter, Respecting my Son George, but have since been told Colo. Ball has Reed a Letter from him Dated at Chas Town, and that his health is much Improov’d. if you should of here’d any thing

from him lately, will thank you kindly to let me know, any Letters for me which come by Post could wish them to be lodg’d at Kees’s Ferry, my Wife & Dauther join in best Wishes for Mrs Washington and your self, and am Dr Sir with Great Regard your Loving Brother

Chas Washington

